DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 5,529,834, hereinafter “Tsai”) in view of Byung et al. (KR 2018036100A, hereinafter “Byung”).
In regard to claim 1, Tsai disclose a multilayer heat sealable film comprising (a) a polyolefin film substrate layer; (b) a layer of an ethylene vinyl alcohol copolymer, and (c) a heat sealable acrylic polymeric coating applied to (b) (abstract). The examiner considers the polyolefin film substrate layer to be the thermoplastic resin layer of the applicant’s claimed invention. The examiner considers the EVOH layer to be the gas barrier film of the applicant’s claimed invention.  adhesive tie layer is can be used to enhance adhesion between the EVOH 
Tsai is silent with regard to the maleic anhydride modified polypropylene of the adhesive tie layer having a graft ratio 0.1 wt% or more and 1 wt% or less. 
Byung discloses an adhesive resin composition that comprises maleic anhydride modified polypropylene with a graft ratio of 0.5 to 10 wt% (abstract). The adhesive resin composition is useful in bonding layers of multilayered films (abstract). 
Tsai and Byung both disclose multilayered films with an adhesive tie layer that comprises maleic anhydride modified polypropylene. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize maleic anhydride modified polypropylene with a graft ratio of 0.5 to 10 wt% as disclosed by Byung for the maleic anhydride modified polypropylene of Tsai motivated by the expectation of forming an adhesive tie layer that exhibits excellent adhesion performance between respective layers and appropriate flexibility in the case of co-extrusion or hot-press multilayer molding (Byung abstract). 
In regard to claim 7, Tsai discloses that the films can be used to form food packaging (col. 5 lines 20-24). Tsai is silent with the food packaging being in the form of a pouch. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the film material of Tsai to form a pouch as a pouch is a known design for a food package. 

Claims 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 5,529,834, hereinafter “Tsai”) in view of Byung et al. (KR 2018036100A, hereinafter “Byung”) in view of Shioda et al. (US 2021/0253322, hereinafter “Shioda”).
In regard to claim 2, modified Tsai discloses a multilayer film that comprises a thermoplastic resin layer, a gas barrier film, and an adhesive layer formed of a maleic anhydride 
Modified Tsai is silent with regard to the gas barrier film comprising a vapor deposition metal oxide layer and the acrylic coating containing a silicon compound expressed by the general formula Si(ORi)4 (where R1 is CH3, C2H5 or C2H40CH3), a silicon compound expressed by a general formula (R2Si(OR3)3)n (where R3 is CH3, C2H5 or C2H40CH3, R2 is an organic functional group, and n is 1 or more), and a water-soluble polymer having a hydroxyl group. 
Shioda discloses a barrier film that includes a barrier coat layer, an inorganic oxide vapor deposition layer, and a substrate layer [abstract]. The barrier layer being a cured film of a barrier coat composition containing a hydrolyzed product of an alkoxysilane represented by the General Formula (I): Si(OR1)4 wherein R1 is, for example, a C1-C8 alkyl group or C3-C8 alkoxyalkyl group which may be branched [0057], a water soluble polymer, and a hydrolyzed product of a silane coupling agent represented by the General Formula (II): R2nSi(OR3)4-n [abstract] wherein R2 is an organic functional group, n is 2 or 3 [0065], and R3 is C1-C8 alkyl group or C3-C8 alkoxyalkyl group [0067]. The water soluble polymer has a hydroxyl group [0061]. The substrate layer can be that of saponified ethylene vinyl ester copolymer (EVOH) [0032]. The barrier film can be used in packaging material [0008].
Modified Tsai and Shoida both disclose a packaging material that comprise a barrier film layer that comprises an EVOH layer with a coating composition. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the barrier film of Shoida as the barrier film of modified Tsai to form a gas barrier film that includes an EVOH substrate layer 
In regard to claim 4, modified Tsai discloses that the substrate layer has a plasma treated adhesive layer side surface [Shoida 0045].
In regard to claim 5, modified Tsai discloses that the gas barrier layer contains a polycarboxylic acid polymer [Shoida 0032].
In regard to claim 6, modified Tsai discloses a gas barrier layer that contains a reactant of a metal oxide and a phosphorus compound [Shoida 0032].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 5,529,834, hereinafter “Tsai”) in view of Byung et al. (KR 2018036100A, hereinafter “Byung”) in view of Shioda et al. (US 2021/0253322, hereinafter “Shioda”) in view of Wang et al. (US 6,048,579, hereinafter “Wang”).
In regard to claim 3, modified Tsai discloses a multilayer film that comprises a thermoplastic resin layer, a gas barrier film, and an adhesive layer formed of a maleic anhydride graft polypropylene wherein the gas barrier film comprises a primer layer as previously discussed.
Modified Tsai is silent with the primer layer containing a composite composed of an acrylic polyol, an isocyanate compound, and one or more materials selected from trifunctional organosilanes and hydrolysates thereof.
Wang discloses a primer that comprises a linear saturated polyester polyol, an isocyanate compound, and a trifunctional organosilane (col. 9 lines 49-66 and col. 10 lines 1-35). 
Modified Tsai and Wang both disclose a primer layer to help with adhesion between polymeric materials. Thus, it would be obvious to one of ordinary skill in the art at the time of the invention to utilize the primer layer of Wang as the primer layer in modified Tsai motivated by the expectation of forming a surface that provides quick initial adhesion and strong ultimate adhesion (Wang col. 2 lines 40-44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782